   8:21-cv-00159-RFR-MDN Doc # 13 Filed: 08/02/21 Page 1 of 2 - Page ID # 52




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

TRACY LEE HOLMES,

                      Petitioner,                                   8:21CV159

           v.
                                                                     ORDER
STATE OF NEBRASKA,

                      Respondent.


       On July 9, 2021, the Court sua sponte denied petitioner Tracy Lee Holmes’s
(“Holmes”) Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (Filing No. 1)
for lack of subject-matter jurisdiction and dismissed this case without prejudice (Filing
No. 9). Now before the Court is a one-page, handwritten note from Holmes docketed in
this case1 as a motion for reconsideration (Filing No. 11).

       In his note, Holmes states he objects to the State’s “dismissal filing” and asks “the
Court to file a motion for a Jury trial so that [he] can further assess [his] legal rights.” To
the extent Holmes’s note is indeed a motion for reconsideration in this case, it is denied.
The Court sees no reason to change its judgment.

       To the extent the note actually pertains only to Case No. 8:21CV158, which is
Holmes’s only active case, he should stop referring to Case No. 8:21CV159 in his filings.
It only muddies the water. Case No. 8:21CV159 is closed.

       Based on the foregoing,



       1
        The note was also filed in Case No. 8:21CV158 as a response (Filing No. 28) to a
pending motion to dismiss (Filing No. 26). In that case, Holmes sued the State of Nebraska
(“State”) and several other defendants pursuant to 42 U.S.C. § 1983 for alleged violations
of his rights. That motion is not yet fully briefed, and Case No. 8:21CV158 remains
pending.
8:21-cv-00159-RFR-MDN Doc # 13 Filed: 08/02/21 Page 2 of 2 - Page ID # 53




   IT IS ORDERED:
   1.    Petitioner Tracy Lee Holmes’s motion for reconsideration (Filing No. 11) is
         denied.
   2.    Holmes should not use Case No. 8:21CV159 to refer to matters that only
         pertain to Case No. 8:21CV158.
   3.    The Clerk of the Court is directed to mail a copy of this Order to Tracy
         Holmes at his address of record.

   Dated this 2nd day of August 2021.


                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            Chief United States District Judge




                                        2
